Morton, C. J.
The motion in arrest of judgment was properly overruled. The record of the police court has a copy of the complaint annexed, thus making it. a part of the record. This is sufficient, as it clearly sets forth the offence for which the defendant was put upon trial. It is plain that the officer who served the warrant made a mistake in the date of his return, but this is immaterial, and it does not contradict or control the record. It is no part of the record. Such an error does not affect the jurisdiction of the court, and furnishes no ground for arresting the judgment.
There is no material difference between the description of the offence in the complaint and the recognizance. But if there were, and the recognizance was therefore void, it would furnish no ground for arresting judgment, as it would not affect the jurisdiction of the appellate court. Commonwealth v. Leighton, 7 Allen, 528. This covers all the grounds taken by the defendant in his motion for arresting the judgment upon which he now insists. He argues in this court, that there is a fatal defect in the record of the police court, because it does not show that the defendant was tried at Brockton, the only place at which said court is empowered to sit. If this point is open to him, we do not think it can be sustained. The record recites that the defendant was brought before the court “ at Brockton,” on January 28,1888, that the case was adjourned to January 26, 1888, and further adjourned to January 28, 1888, when he was tried. The record purports to be the record of the Police Court of Brockton, held “ at Brockton,” and imports with reasonable certainty that the adjourned court was held at that place. There is nothing in the record which suggests a different meaning.

Motion in arrest of judgment overruled.